Exhibit 10.1

EXECUTION COPY


August 26, 2012


Richard M. Schulze
8500 Normandale Lake Boulevard, Suite 1750
Minneapolis, MN 55437


Dear Mr. Schulze:
Richard M. Schulze (“you”) has requested information from Best Buy Co., Inc., a
Minnesota corporation (the “Company”), in connection with your consideration of
a possible negotiated transaction between the Company and you or one or more of
your affiliates (as defined below) (a “Transaction”). In connection with a
Transaction, and in consideration of the covenants and agreements contained in
this letter agreement (this “Agreement”), the Company and you agree as follows:
1.Information; Confidentiality.


(a)In connection with your consideration of a Transaction, the Company shall
afford you and each of your Representatives (as defined below) with prompt
access to the properties, books, contracts and records of the Company and its
affiliates (including, to the extent available, the work papers of the Company's
external auditors) necessary for you to provide the Company with a proposal for
a Transaction. As used in this Agreement, “Representatives” of a person means
such person's affiliates, officers, directors, employees, debt and equity
financing sources, financial advisors, counsel, accountants, investment bankers
and other advisors, agents or representatives of such person and/or any of its
affiliates (provided, that (i) each of your debt financing sources and six
equity financing sources shall only be considered your Representative upon prior
written notice to the Company of the identity of such debt or equity financing
source and (ii) all additional equity financing sources shall only be considered
your Representative with the prior written consent of the Company, not to be
unreasonably withheld, and in your case shall also include individuals who may
assist in managing the Company following a Transaction but only if such
individuals are not employees of the Company at the time they become your
Representative; “person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity;
and “affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (for the
avoidance of doubt, you and the Company are not deemed to be affiliates for
purposes of this Agreement).


(b)You agree to keep confidential and to use only for the purpose of evaluating
a Transaction and submitting a Qualified Offer and a Subsequent Qualified Offer
all non-public information that the Company or any of its Representatives
furnishes or otherwise makes available to you or your Representatives pursuant
to this Agreement (whether on or after the date hereof), including any
technical, scientific, trade secret or other proprietary information of the
Company with which you or your Representatives may receive in the course of your

1

--------------------------------------------------------------------------------

Exhibit 10.1

investigation, whether oral, written or electronic, together with any reports,
analyses, compilations, forecasts, memoranda, notes, studies and any other
written or electronic materials prepared by or for you or your Representatives
that contain, reflect or are based upon such information (collectively, the
“Evaluation Material”); provided that the Evaluation Material may be disclosed
(i) to your Representatives who need to know such information for the purpose of
assisting you in your evaluation of a Transaction so long as you instruct your
Representatives to treat the Evaluation Material in a confidential manner and in
accordance with the terms hereof (it being understood that you will be
responsible for any breach of the terms of this Agreement by any of your
Representatives), (ii) to the extent that the Company consents in writing to
such disclosure or (iii) in accordance with Section 1(c) or Section 1(d). The
term “Evaluation Material” shall not include information that (A) was or becomes
available to you or your Representatives on a non-confidential basis from a
source other than the Company or its Representatives, provided that such other
source is not known by you to be bound by a confidentiality obligation to the
Company or is otherwise prohibited from disclosing the information to you or
your Representatives, (B) was or becomes generally available to the public
(other than as a result of a breach by you or your Representatives of this
Agreement) or (C) is or becomes independently developed by you or on your behalf
(other than as a result of a breach by you or your Representatives of this
Agreement).


(c)Each of the Company and you agrees that neither it nor its Representatives
will, without the prior written consent of the other party, directly or
indirectly, disclose to any other person (other than its Representatives)
(i) the fact that discussions or negotiations may take place, are taking place
or have taken place concerning a Transaction or any of the terms or other facts
relating thereto, including the status thereof, (ii) the existence or the terms
of this Agreement or (iii) that it or its Representatives have received or
produced any Evaluation Material; provided that the Company and you may make
such disclosure to the extent that the Company or you, as applicable, have
received advice of counsel that such disclosure is required to be made in order
to avoid violating the United States federal securities laws or similar foreign
securities laws or rules of a United States or foreign securities exchange;
provided, further, that any such disclosure must be limited to only that
information which must be disclosed in order for the Company or you, as
applicable, not to violate such United States federal securities laws or similar
foreign securities laws or rules of a United States or foreign securities
exchange to which you or any of your affiliates are subject. During the
Standstill Period, to the extent legally permissible, the Company or you, as
applicable, will notify the other party prior to making any such disclosure and,
to the extent practicable in the circumstances, consult with the other party
regarding the text of the disclosure language itself prior to any such
disclosure being made. The Company and you agree to issue jointly the press
release attached hereto as Annex I following execution of this Agreement.


(d)In the event that you or any of your Representatives are required to disclose
any Evaluation Material in connection with any judicial or administrative
proceedings (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process), you will
provide the Company with prompt and, to the extent legally permissible, prior
notice of such requirement(s). You also agree, unless prohibited by law, to
provide the Company, in advance of any such disclosure, with a list of any
Evaluation Material you are required to disclose (and, if applicable, the text
of the disclosure language itself) and to cooperate with the Company (at the
Company's expense) to the extent the Company may seek to

2

--------------------------------------------------------------------------------

Exhibit 10.1

limit such disclosure, including, if requested, and at the Company's expense,
taking all reasonable steps to resist or avoid any such judicial or
administrative proceedings referred to above and to assist in obtaining an
appropriate protective order. If and to the extent, in the absence of a
protective order or the receipt of a waiver from the Company after a request in
writing therefor is made by you (such request to be made as soon as practicable
to allow the Company a reasonable amount of time to respond thereto), you or
your Representatives are legally required to disclose Evaluation Material to any
tribunal or other governmental entity, you will use reasonable best efforts to
obtain assurances that confidential treatment will be accorded to any such
Evaluation Material and you will limit the disclosure to only that information
which must be disclosed in order for you not to violate the legal requirements
of the tribunal or other governmental entity and thereafter you or your
Representatives, as applicable, may disclose such information without liability
hereunder.


(e)Upon the request of the Company (which request shall not be made at any time
prior to the Proposal Deadline), you will (and will cause your Representatives
to) promptly deliver to the Company or destroy, as requested by the Company, all
copies of the Evaluation Material, without retaining any copy thereof,
including, to the extent practicable, expunging all such Evaluation Material
from any computer, word processor or other device containing such information;
provided, however, that you are not required to delete electronic copies stored
in backups or archives that are not generally available to the individual user.
If requested by the Company, you will confirm to the Company that all such
material has been so delivered or destroyed. Notwithstanding the foregoing, you
or your Representative may keep one copy of the Evaluation Material (in
electronic or paper form) if required by any applicable law or rules of a United
States or foreign securities exchange to which you or one of your affiliates are
subject or if otherwise required by any applicable law or regulation. Any and
all duties and obligations existing under this Agreement shall remain in full
force and effect in accordance with Section 9, notwithstanding the delivery or
destruction of the Evaluation Material required by this Section 1(e).


2.Standstill.


(a)During the Standstill Period (as defined below), unless the Company shall
otherwise request in writing in advance or except as otherwise expressly
provided in Section 2(c) hereof, neither you nor your affiliates shall, directly
or indirectly:


i.acquire or offer to acquire, seek, propose or agree to acquire, by means of a
purchase, tender or exchange offer, business combination or in any other manner,
beneficial ownership of any equity securities of the Company entitled to vote in
the election of the Board of Directors of the Company, or any securities
convertible into or exchangeable for or exercisable (whether currently or upon
the occurrence of any contingency) such securities (“Equity Securities”), any
other securities issued by the Company or its subsidiaries, or a material amount
of the assets of the Company, including rights or options to acquire such
ownership;


ii.seek or propose to influence, advise, change or control the management, Board
of Directors, governing instruments or policies or affairs of the Company;



3

--------------------------------------------------------------------------------

Exhibit 10.1

iii.    solicit proxies (as such terms are defined in Rule 14a-1 of
Regulation 14A promulgated pursuant to Section 14 of the Exchange Act,
disregarding clause (iv) of Rule 14a-
1(l)(2) and including any otherwise exempt solicitation pursuant to
Rule 14a-2(b)) from any holders of Equity Securities with respect to any matter,
or seek to otherwise influence, advise or direct the vote of any holder of
Equity Securities;


iv.execute any written consent relating to voting of shares of any securities of
the Company or solicit consent from other holders of securities of the Company
relating to the adoption of proposals by stockholder consent;


v.initiate, induce or attempt to induce any other Person, entity or group (as
defined in Section 13(d)(3) of the Act) to initiate any stockholder proposal or
withhold vote campaigns or tender or exchange offer for any securities of the
Company, any change of control of the Company or any subsidiary thereof, or the
convening of a stockholders' meeting of the Company or any subsidiary thereof;


vi.otherwise act, alone or in concert with others, to seek to control or
influence (including, for the avoidance of doubt, indirectly by means of
communication with the press or media) the management, Board of Directors or
policies of the Company or otherwise seek the removal of any director or the
election or appointment of any director;


vii.bring any action or otherwise act, directly or indirectly, to contest the
validity of this Agreement or seek a release of the restrictions contained
herein, or publicly make, directly or indirectly, a request to amend, waive or
consent to the amendment or waiver of any provision of this Section 2, or make
any public statement relating to the Company's willingness to pursue any actions
prohibited by this Agreement conditioned upon an amendment, waiver or consent to
the amendment or waiver of any provision of this Agreement;


viii.issue any press release or make any public statement, or induce or
encourage others to do the same, that is untrue, derogatory or disparaging of,
or that is intended to cause reputational damage or embarrassment to, the
Company, the Board of Directors as a whole or any of its directors, officers or
employees;


ix.enter into any exclusivity agreement, whether written or oral, with any
potential financing source, including but not limited to any agreement, whether
written or oral, that would prohibit the ability of such financing source to
provide financing or other assistance to any other party in any other
transaction involving the Company; provided, that in connection with preparing
and submitting either a Qualified Offer or a Subsequent Qualified Offer, you may
have in place exclusivity arrangements with no more than four equity financing
sources that are your Representatives pursuant to the terms of this Agreement;
provided further, that at the time you submit either a Qualified Offer or a
Subsequent Qualified Offer, any equity financing sources who remain bound to
exclusivity arrangements must have provided firm commitment letters, be
participating in the Qualified Offer or Subsequent Qualified Offer and be
identified by you as described in the definition of Qualified Offer and
Subsequent Qualified Offer; provided, however, that if any equity financing
source ceases to participate in a Qualified Offer or Subsequent Qualified Offer,
they must no longer be bound by such exclusivity arrangement.


x.interfere with or limit in any way the Company's or Company Representatives'
direct access to any potential equity or debt financing sources; provided that
this clause (x) shall not apply to any arrangement with your equity financing
sources pursuant to Section 2(a)(ix) of this Agreement.

4

--------------------------------------------------------------------------------

Exhibit 10.1

xi.advise, assist, encourage, act as financing source for or otherwise invest in
any other person in connection with, or enter into, directly or indirectly, any
discussions, negotiations, arrangements or understandings with any other person
with respect to, any of the activities set forth in clauses (i) through (x) or
propose any of such activities to any other person; or


xii.disclose any intention, plan or arrangement, or take any action inconsistent
with any of the foregoing.


(b)During the Standstill Period, neither the Company nor its affiliates shall,
directly or indirectly, issue any press release or make any public statement, or
induce or encourage others to do the same, that is untrue, derogatory or
disparaging of, or that is intended to cause reputational damage or
embarrassment to, you or your Representatives.


(c)As used in this Agreement, “Standstill Period” means the period from the date
of this Agreement through December 31, 2012; provided, however, that:


i.if you do not provide the Company with a Qualified Offer by the 60th day
following the date on which the Company provides you with access to the Required
Information and written notice of such access (such sixtieth day, as the same
may be extended by the Company by written notice to you, the “Proposal
Deadline”; it being agreed that the Company will not object to an extension of
the Proposal Deadline unless it reasonably believes that good faith progress is
not being made by you in developing a Qualified Offer provided in no event shall
such extension exceed thirty days following such sixtieth day), then the
Standstill Period shall mean the period from the date of this Agreement through
August 26, 2013;


ii.if you do provide the Company with a Qualified Offer by the Proposal Deadline
and the Board of Directors rejects such proposal, then the “Standstill Period”
shall mean the period from the date of this Agreement through August 26, 2013,
except that on and after January 1, 2013, you and your affiliates may provide
the Company with written notice (which notice may not be delivered earlier than
January 1, 2013) of your intention to pursue a Subsequent Qualified Offer. Such
written notice shall include all the information required to satisfy the
definition of a Subsequent Qualified Offer. Neither you nor the Company shall be
under any obligation to enter into negotiations with respect to such Subsequent
Qualified Offer; provided, however, you may request updated Required
Information, which shall be provided by the Company as promptly as reasonably
practicable. You may revise the Offer Price in your Subsequent Qualified Offer
based on such updated Required Information. Only after thirty days from the date
on which you provided such written notice to the Company (or shorter period if
the Company indicates in writing that it is not interested in negotiating such
Subsequent Qualified Offer), may you publicly seek to obtain shareholder
approval, support or endorsement of the Subsequent Qualified Offer, which
approval, support or endorsement shall include, but not be limited to, seeking
to change the composition of the Board of Directors through the solicitation of
proxies for such purpose at the 2013 Annual Meeting or a special meeting of the
Company's shareholders (and in furtherance of the foregoing, you may seek to
call a special meeting of the Company's shareholders pursuant to the terms of
the By-Laws of the Company, including by the solicitation of consents to call a
special meeting) and in each case you may vote or consent; provided, that such
proxy statement must state that if the slate of directors you are proposing are
elected to the Board of Directors, then you expect that such newly constituted
Board of Directors

5

--------------------------------------------------------------------------------

Exhibit 10.1

will, subject to their fiduciary duties, consider the Subsequent Qualified
Offer. In connection with any such solicitation, nothing in this Agreement shall
prevent you from issuing statements advocating the merits of your plans and
proposals, so long as such statements are factually accurate. The Company agrees
that during the Standstill Period it will not propose or implement any changes
to the Company's Amended and Restated By-Laws or Amended and Restated Articles
of Incorporation that would change, revise or amend in any way the manner in
which a special or regular meeting of shareholders may be called or conducted.


iii.at any time following the execution of this Agreement unless you have (i)
sought to obtain shareholder approval, support or endorsement of the Subsequent
Qualified Offer (as further described in Section 2(c)(ii) above) or (ii)
materially violated the terms of this Section 2, the Company shall, promptly
upon your prior written request, take all necessary action to cause to be
elected to the Board of Directors that number of your nominees (chosen from a
list of nominees provided by you (all such nominees shall satisfy the director
qualification standards set forth on the Company's website on the date hereof by
the Company's Nominating, Corporate Governance and Public Policy Committee (and
disregarding any additional director search criteria that may be set forth on
the Company's website) and a majority of such nominees shall meet the definition
of independence as defined by the New York Stock Exchange and Rule 10A-3 of the
Securities Exchange Act of 1934) that is one greater than the number of nominees
to be elected), so long as you own, inclusive of family trusts in which you may
not have beneficial ownership, not less than 20% of the Company, equal to the
greater of (A) two and (B) the number of Board members that is proportional
(after giving effect to any increase in the size of the Board as contemplated by
this Section 2(c)(iii)) to your percentage ownership in the Company (provided
that fractions of .5 or higher shall be rounded up to the next whole number);
provided, however, that in connection with the election of your nominees as
provided in this Section 2(c)(iii), (1) the Company may increase the number of
directors on the Company's Board of Directors by the number of your nominees
elected to the Board; and (2) the “Standstill Period” shall mean the period from
such written notice through August 26, 2013. For the avoidance of doubt, upon
providing your written notice to cause your nominees to be elected to the Board
of Directors, you will no longer be entitled to take the actions specified in
Section 2(c)(i) and Section 2(c)(ii) of this Agreement.


(d)You understand and agree that any potential equity financing source who
participates in a Qualified Offer or Subsequent Qualified Offer must agree in
writing (in an instrument signed by you, the Company and any such party) to be
bound by the restrictions contained in this Section 2 and equity and debt
financing sources must enter into customary confidentiality agreements with the
Company. Notwithstanding anything to the contrary herein, none of the provisions
of this Agreement shall in any way limit the ordinary course business services
and activities of any of your Representatives who are equity or debt financing
sources; provided, that such ordinary course business services and activities
are otherwise conducted without any use of or reference to the Evaluation
Material.


(e)Nothing in this Section 2 shall be construed to prohibit you or your
Representatives from acting together to formulate and to submit to the Company a
Qualified Offer on or prior to the Proposal Deadline (or any modifications,
amendments or new proposals until such time as negotiations between the Company
and you have been terminated by either party) or a Subsequent Qualified Offer or
from taking any other actions as otherwise permitted by Section 2(c)(ii).

6

--------------------------------------------------------------------------------

Exhibit 10.1

3.Non-Solicitation and No-Hire of Employees. For twelve (12) months from the
date hereof, you agree that neither you nor your affiliates will solicit or
hire, any director, officer or employee of the Company or its subsidiaries;
provided, that nothing in this Section 3 shall apply to any employee who
responds to general solicitations of employment not specifically directed toward
employees of the Company, which general solicitations are expressly permitted.


4.Representations or Warranties.


(a)You understand and agree that neither the Company nor any of its
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of the Evaluation Material for you or your
Representatives' purposes and that, with respect to the Evaluation Material,
only those representations and warranties made by the Company in writing in a
subsequent definitive Transaction agreement, if any, shall have any legal
effect. You agree that other than as may be set forth in such definitive
Transaction agreement or for claims based on breach of this Agreement, neither
the Company nor its Representatives shall have any liability whatsoever to you
or any of your Representatives, including in contract, tort or under federal or
state securities laws, relating to or resulting from the use of the Evaluation
Material or any errors therein or omissions therefrom.


(b)You represent that as of the date hereof you have not entered into any
exclusivity agreement, arrangement or other understanding, whether written or
oral, with any potential financing source, including but not limited to any
agreement, arrangement or other understanding, whether written or oral, that may
reasonably be expected to limit, restrict, restrain or otherwise impair in any
manner, directly or indirectly, the ability of such financing source to provide
financing or other assistance to any other party in any other transaction
involving the Company.


(c)The Company represents that it will work with you and your Representatives to
create a mutually agreeable list of customary information required in connection
with an acquisition transaction involving private equity partners (the “Required
Information”). In addition, the Company will provide you and your
Representatives with any additional information that you and your
Representatives request from the Company that is reasonably necessary to make a
Qualified Offer. The 60 day offer period set forth in Section 2(c)(i) shall be
deemed to have commenced when the Company has made available to you and your
Representatives, through an electronic data room, the Required Information and
has sent written notice to you of such availability.


(d)The Company represents that simultaneous with the execution of this Agreement
(i) the Board of Directors duly adopted the Resolutions of the Board of
Directors and (ii) the Committee of Disinterested Directors duly adopted the
Resolutions of the Committee of Disinterested Directors, a copy of each of which
has been provided to you in connection with your execution of this Agreement.


5.Certain Definitions.


(a)A “Qualified Offer” means an all cash offer submitted to the Company by the
Proposal Deadline which (i) indicates the amount of consideration on a per share
basis and in

7

--------------------------------------------------------------------------------

Exhibit 10.1

U.S. Dollars that you are prepared to pay for a Transaction (such amount, the
“Offer Price”), (ii) includes, in detail, the structure and sources and status
of your intended financing and demonstrates existing arrangements or commitments
providing for the full amount of funds necessary to pay for the total
consideration contemplated by your offer, (iii) includes firm commitment letters
from all equity financing sources, including private equity partners, and firm
financing commitment letters from all debt financing sources (“Debt Commitment
Letters”), in each case such commitment letters to (A) be fully negotiated, in
executable form and not subject to any due diligence conditions, subject to the
Company having complied with you and your Representative's ongoing requests for
information that are reasonably necessary to make a definitive proposal with no
due diligence conditions in a Transaction involving private equity partners, and
(B) specify the names and telephone numbers of financing sources (and
appropriate individuals) involved so that such financing sources may be
contacted for any clarification, (iv) includes a statement that you have
completed your due diligence review, subject to the Company having complied with
you and your Representative's ongoing requests for information that are
reasonably necessary to make a definitive proposal with no due diligence
conditions in a Transaction involving private equity partners, and are prepared
to execute the form of merger agreement that has been provided to you by the
Company or, if you choose to make any changes to such merger agreement, includes
any proposed revisions to the merger agreement.


(b)A “Subsequent Qualified Offer” means an offer fulfilling the terms of a
Qualified Offer; provided, however, that (i) any commitment letters may be
subject to updating due diligence and (ii) you shall only be obligated to use
your reasonable best efforts to obtain the consent of your equity financing
sources to be named publicly.


6.No Obligation. It is understood and agreed that unless and until there is a
definitive Transaction agreement executed and delivered by each of the Company
and you and/or one or more of your affiliates, neither the Company nor you
intend to be, nor shall any of the Company, you or your affiliates be, under any
legal obligation of any kind whatsoever with respect to a Transaction or
otherwise by virtue of this Agreement or any written or oral expressions by it,
in each case, except to the extent specifically agreed in this Agreement. The
Company reserves the right at any time, in its sole discretion, for any reason
or no reason, to reject any and all proposals made by you or any of your
Representatives with regard to the Transaction, to terminate discussions and
negotiations with you, and to refuse to provide any further access to the
Evaluation Material. The Company and its Representatives will be free to conduct
the process for the Transaction in their sole discretion (including, without
limitation, negotiating with any prospective buyer and entering into a
definitive agreement without prior notice to you).


7.Equitable Relief. Each of the Company and you recognizes and acknowledges that
a breach of this Agreement by it or its Representatives will cause the other
party to be irreparably harmed and that such other party could not be made whole
solely by monetary damages. Each of the Company and you accordingly agrees (i)
not to assert by way of defense or otherwise that a remedy at law would be
adequate, (ii) that the remedy of specific performance of this Agreement is
appropriate in any action in court, in addition to any other remedy to which
such party may be entitled and (iii) to waive any requirement for the securing
or posting of a bond in connection with the seeking or obtaining of such relief.

8

--------------------------------------------------------------------------------

Exhibit 10.1

8.Compliance with Law. You hereby confirm that you are aware that the United
States securities laws prohibit any person who has material non-public
information about a company from purchasing or selling securities of such
company on the basis of such information or from communicating such information
to any other person under circumstances in which it is reasonably foreseeable
that such person may purchase or sell such securities. You hereby agree that
neither you nor your Representatives will use or communicate the Evaluation
Material in violation of these laws.


9.Term. Each party's obligations under this Agreement expire upon the earlier of
(i) twelve (12) months following the date of this Agreement and (ii) the
completion of a Transaction.


10.Severability. It is understood and agreed that if any provision contained in
this Agreement or the application thereof to the Company, you or any other
person or circumstance shall be invalid, illegal or unenforceable in any respect
under any applicable law as determined by a court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions contained in
this Agreement, or the application of such provision to such persons or
circumstances other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. In the case of any such invalidity,
illegality or unenforceability, a suitable and equitable provision shall be
substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision.
Headings contained in this Agreement are for convenience of reference only, do
not constitute part of this Agreement and do not limit or otherwise affect any
of the provisions hereof.


11.Notice. Any notice hereunder shall be made in writing by overnight courier,
personal delivery, facsimile or email (if telephonically confirmed), in each
case to:
        
If to the Company:
7601 Penn Avenue South
Richfield, Minnesota 55423
Attention: Keith Nelsen
Telephone: (612) 291-6550
Email: keith.nelsen@bestbuy.com


with a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Alan M. Klein
Telephone: (212) 455-3188
Email: aklein@stblaw.com


If to Richard M. Schulze:
                

9

--------------------------------------------------------------------------------

Exhibit 10.1

Richard M. Schulze
8500 Normandale Lake Blvd., Suite 1750
Minneapolis, MN 55437


with a copy to:


Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attention: Creighton O'M. Condon
Telephone: (212) 848-4000
Email: ccondon@shearman.com


12.No Unauthorized Contact. You agree that until the expiration of the
Standstill Period, without the prior written consent of the Company, you and
your Representatives will not contact any officers, directors, employees,
stockholders, customers or suppliers of the Company or its affiliates in
connection with a possible Transaction, and, without limiting anything in this
Agreement, will not otherwise disclose to any such parties the fact that the
Company or its affiliates may pursue a Transaction with you or other parties or
that discussions or negotiations have taken or may take place concerning a
possible Transaction.


13.Maintaining Privileges. If any Evaluation Material includes materials or
information subject to the attorney-client privilege, work product doctrine or
any other applicable privilege concerning pending or threatened legal
proceedings or governmental investigations, you understand and agree that you
and the Company have a commonality of interest with respect to such matters and
it is the desire, intention and mutual understanding of each party to this
Agreement that the sharing of such material is not intended to, and will not,
waive or diminish in any way the confidentiality of such material or its
continued protection under the attorney-client privilege, work product doctrine
or other applicable privilege. All Evaluation Material provided to you that is
entitled to protection under the attorney-client privilege, work product
doctrine or other applicable privilege will remain entitled to such protection
under these privileges, this Agreement and the joint defense doctrine. Nothing
in this Agreement obligates any party to reveal material subject to the
attorney-client privilege, work product doctrine or any other applicable
privilege.


14.Costs of Transaction. Each of the parties will bear and pay all costs and
expenses incurred by it in connection with the transactions contemplated by this
Agreement, regardless of whether a Transaction is consummated.


15.Authority to Enter Agreement. Each party hereby represents and warrants to
the other that (i) it has full power and authority to enter into and perform
this Agreement, (ii) it has taken all necessary action to execute, deliver and
perform this Agreement and (iii) this Agreement constitutes a valid and binding
obligation of such party, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar laws of
general applicability relating to or affecting the rights of creditors and to
the availability of

10

--------------------------------------------------------------------------------

Exhibit 10.1

equitable remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.


16.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of New York. Each party agrees
that it may bring any action or legal proceeding in respect of any claim arising
out of or related to this Agreement in any federal court located in the Borough
of Manhattan in the City of New York (the “Chosen Courts”), and solely in
connection with claims arising under this Agreement (i) irrevocably submits to
the non-exclusive jurisdiction of the Chosen Courts, (ii) waives any objection
to laying venue in any such action or legal proceeding in the Chosen Courts,
(iii) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any party and (iv) waives any right to trial by
jury.


17.Miscellaneous.


(a)This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and verbal, between the parties with respect to
the subject matter hereof.


(b)This Agreement shall be binding upon and inure to the benefit of the Company
and you and their and your respective successors and permitted assigns. Any
assignment of this Agreement without the prior written consent of the other
party shall be void.


(c)This Agreement may only be amended by a separate writing signed by the
Company and you expressly so amending this Agreement. Any provision of this
Agreement may be waived by the party entitled to the benefit thereof, if in
writing and signed by the party entitled to the benefit thereof. It is agreed
that no failure or delay by the Company or you in exercising any right, power or
privilege here-under shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege.


(d)This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.


[The next page is the signature page.]



11

--------------------------------------------------------------------------------

Exhibit 10.1

If you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this Agreement, whereupon this Agreement will constitute
our agreement with respect to the subject matter hereof.
Very truly yours,
BEST BUY CO., INC.
By
/s/ G. Mike Mikan
 
Name:
G. Mike Mikan
 
Title:
Chief Executive Officer (interim)





CONFIRMED AND AGREED TO:
RICHARD M. SCHULZE
/s/ Richard M. Schulze










12